IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0032
                              Filed March 23, 2016


IN THE INTEREST OF L.S.,
Minor Child,

J.S., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl E. Traum,

District Associate Judge.



      A father appeals from the juvenile court’s order terminating his parental

rights to his minor child. AFFIRMED.



      Jack E. Dusthimer, Davenport, for appellant father.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Patricia A. Rolfstad, Davenport, for minor child.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                             2


PER CURIAM.

         The father appeals from the juvenile court’s order terminating his parental

rights to his minor child, born in June 2013.1 The father maintains the State has

failed to prove by clear and convincing evidence that the statutory grounds for

termination have been met, that termination was in the child’s best interest, and

that his parental rights should be terminated in spite of the closeness of the

parent-child bond.

         The father had been incarcerated for much of L.S.’s lifetime and was still

incarcerated at the time of the termination proceedings. During his incarceration,

he had only limited contact with L.S. and none during the months leading up to

the termination hearing. Because L.S. could not be returned to the father’s care,

termination of the father’s parental rights is in her best interests, and no

permissive factor weighs against termination, we affirm.

I. Background Facts and Proceedings.

         The Iowa Department of Human Services (DHS) became involved with the

family in the fall of 2014. At the time, the father was in jail on multiple charges of

attempted burglary, burglary, and theft, as well as one count of criminal mischief.

L.S. was removed from the parents’ care and placed with relatives.

         The father remained incarcerated throughout the pendency of the

proceedings, and on March 12, 2015, he was sentenced to serve a prison term

not to exceed five years. At the termination hearing, the father testified he had a

parole hearing scheduled for February 2016 and an anticipated discharge date of

January 2017. The paternal grandmother had brought L.S. to visit the father in

1
    The parental rights of the mother were also terminated. She does not appeal.
                                          3


jail one or two times in late 2014, but he had not seen the child since and had not

sent cards or letters to maintain contact with her.      According to the father’s

testimony, he had completed an eight-week substance abuse course and at least

one parenting class while incarcerated.

       On December 22, 2015, the juvenile court terminated the father’s parental

rights pursuant to Iowa Code section 232.116(1)(b), (d), (e), (h), and (i) (2015).

       The father appeals.

II. Standard of Review.

       We conduct a de novo review of termination of parental rights

proceedings. In re H.S., 805 N.W.2d 737, 745 (Iowa 2011). An order terminating

parental rights will be upheld if there is clear and convincing evidence of grounds

for termination under section 232.116. In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). Evidence is considered “clear and convincing” when there are no “serious

or substantial doubts as to the correctness or conclusions of law drawn from the

evidence.” Id.

III. Discussion.

       Termination of parental rights under Iowa Code chapter 232 follows a

three-step analysis. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). First, the

court must determine if a ground for termination under section 232.116(1) has

been established. See id. Second, if a ground for termination is established, the

court must apply the framework set out in section 232.116(2) to decide if

proceeding with termination is in the best interests of the child. See id. Third, if

the statutory best-interests framework supports termination of parental rights, the
                                          4


court must consider if any statutory exceptions set forth in section 232.116(3)

should serve to preclude termination. See id.

       When a court terminates parental rights on more than one ground, we

may affirm the order on any of the grounds. See D.W., 791 N.W.2d at 707.

Here, we have little trouble concluding the State proved grounds for termination

pursuant to Iowa Code section 232.116(h). That code section allows the juvenile

court to terminate a parent’s right if it finds all of the following have occurred: the

child is three years of age or younger; has been adjudicated a child in need of

assistance; has been removed from the physical custody of the child’s parents

for at least six of the last twelve months, and the child cannot be returned to the

custody of the child’s parents at the time of the termination hearing. Iowa Code §

232.116(h). At the time of the termination hearing, L.S. was two years old, had

been adjudicated a child in need of assistance in March 2015, had been removed

from her parents’ care for approximately eleven months, and could not be

returned to the father’s care because he was incarcerated.

       The father maintains termination of his parental rights was not in the

child’s best interests. At the time of the termination hearing, L.S.—who was two

years old—had not seen her father in almost a year. He had not sent her cards

or letters. Moreover, in a report to the court, the guardian ad litem reported the

child was very well cared for by her relatives, who were willing to adopt her. L.S.

was very comfortable with the relatives and knew them as “mom” and “dad.”

Termination of the father’s parental rights will enable L.S. to achieve

permanency, which is in her best interests. See In re A.M., 843 N.W.2d 100, 113

(Iowa 2014) (citing In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J.,
                                          5


concurring specially) (noting the “defining elements in a child’s best interest” are

the child’s safety and her “need for a permanent home”)).

       The father maintains termination of his parental rights is not necessary

because of the closeness of the bond between him and L.S.              As we stated

above, the father had not had contact with the young child in almost a year at the

time of the termination hearing.     The record does not support his assertion

regarding the closeness of the parent child bond, and no factor weighs against

termination.

       We affirm the juvenile court’s termination of the father’s parental rights.

       AFFIRMED.